II116th CONGRESS2d SessionS. 4514IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mrs. Shaheen (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prioritize efforts of the Department of State to combat international trafficking in covered synthetic drugs, including new psychoactive substances, and for other purposes.1.Short titleThis Act may be cited as the
		  Fighting Emerging Narcotics Through Additional Nations to Yield Lasting Results Act or the FENTANYL Results Act.2.DefinitionsIn this Act:(1)Controlled substanceThe term controlled substance has the meaning given the term in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)).(2)Covered synthetic drugThe term covered synthetic drug means—(A)a synthetic controlled substance, including fentanyl or a fentanyl analogue; or(B)a new psychoactive substance.(3)New psychoactive substanceThe term new psychoactive substance means a substance of abuse, or any preparation of such a substance, that—(A)is not—(i)a controlled substance; or (ii)controlled under— (I)the Single Convention on Narcotic Drugs, 1961, done at New York March 30, 1961; or (II)the Convention on Psychotropic Substances, done at Vienna February 21, 1971;(B)is new or has reemerged on the illicit market; and(C)poses a threat to the public health and safety.  3.Sense of CongressIt is the sense of Congress that—(1)the President should direct the United States Representative to the United Nations to use the voice and vote of the United States at the United Nations to advocate for more transparent assessments of countries by the International Narcotics Control Board; and(2)bilateral, plurilateral, and multilateral international cooperation is essential to combating the flow of covered synthetic drugs.  4.Prioritization of efforts of the Department of State to combat international trafficking in covered synthetic drugs(a)In generalThe Secretary of State shall prioritize efforts of the Department of State to combat international trafficking in covered synthetic drugs by carrying out programs and activities that—(1)support— (A)increased data collection by the United States and foreign countries through— (i)increased surveys concerning drug use among populations; and(ii)increased use of wastewater testing where appropriate; and(B)multilateral sharing of that data; (2)engage the United States in increased consultation and partnership with— (A)international drug agencies, including the European Monitoring Centre for Drugs and Drug Addiction; and (B)regulatory agencies in foreign countries; (3)provide assistance to build the capacity of foreign law enforcement agencies to identify and track covered synthetic drugs, as required by section 5; and (4)include exchange programs for governmental and nongovernmental personnel in the United States and in foreign countries to provide educational and professional development on demand reduction matters relating to the illicit use of narcotics and other drugs, as required by section 6.(b)Report(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a report on the implementation of this section.(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.5.Program to provide assistance to build the capacity of foreign law enforcement agencies to identify and track covered synthetic drugs(a)In generalThe Secretary of State shall establish a program to provide assistance to build the capacity of law enforcement agencies of the countries described in subsection (c) to  identify and track covered synthetic drugs, including by improving the forensics detection capabilities of such agencies.(b)PriorityThe Secretary of State shall prioritize assistance under subsection (a) among countries described in subsection (c) for which such assistance would have the greatest effect on reducing illicit use of covered synthetic drugs in the United States.(c)Countries describedThe countries described in this subsection are—(1)countries that are producers of covered synthetic drugs;(2)countries in which the pharmaceutical and chemical industries are being exploited for the development or procurement of  precursors of covered synthetic drugs; and(3)major drug-transit countries as determined by the President under  the most recent report submitted under section 706(1) of the Foreign Relations Authorization Act, 
Fiscal Year 2003 (22 U.S.C. 2291j–1(1)).(d)Exception to police training prohibitionSection 660(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2420(b)) is amended—(1)in paragraph (4), by striking or at the end; (2)in paragraph (7), by striking the period at the end and inserting ; or; and (3)by adding after paragraph (7) the following: (8)with respect to assistance provided under section 5 of the FENTANYL Results Act..(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State to carry out this section $4,000,000 for each of fiscal years 2021 through 2025.6.Exchange program for governmental and nongovernmental personnel to provide educational and professional development on demand reduction matters relating to illicit use of narcotics and other drugs(a)In generalThe Secretary of State shall carry out an exchange program for governmental and nongovernmental personnel in the United States and in foreign countries to provide educational and professional development on demand reduction matters relating to the illicit use of narcotics and other drugs.(b)Program requirementsThe program required by subsection (a)—(1)shall be limited to individuals who have expertise and experience in matters described in subsection (a);(2)in the case of inbound exchanges, may  be carried out as part of exchange programs and international visitor programs administered by the Bureau of Educational and Cultural Affairs of the Department of State, including the International Visitor Leadership Program; and(3)shall include outbound exchanges for governmental or nongovernmental personnel in the United States.(c)Authorization of appropriationsOf the amounts authorized to be appropriated to carry out exchange programs and international visitor programs administered by the Bureau of Educational and Cultural Affairs of the Department of State for each of fiscal years 2021 through 2025, there is  authorized to be appropriated to the Secretary of State to carry out this section $1,000,000 for each such fiscal year. 7.Modifications to international narcotics control program(a)International narcotics control strategy reportSection 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following:(10)(A)A separate section that contains— (i)an assessment of the countries likely involved in the manufacture, production, or transshipment of synthetic opioids, including fentanyl and fentanyl analogues, that includes—(I)the scale of legal domestic production and any available information on the number of manufacturers and producers of such opioids in such countries;(II)information on any assessments by law enforcement agencies of the scale of illegal production in such countries, including a description of the capacity of illegal laboratories to produce such opioids; and(III)the types of inputs used and a description of the primary methods of synthesis employed by illegal producers of such opioids in such countries; and(ii)an assessment of— (I)the policies of such countries relating to the regulation of licit manufacture and interdiction of illicit manufacture, diversion, distribution, and shipment of such opioids; and(II)the effectiveness of the implementation of such policies.(B)A separate section on policies for responding to new psychoactive substances (as defined in section 2 of the FENTANYL Results Act), including—(i)which foreign governments have articulated policies on scheduling of such substances;(ii)any data on the effects of such policies and other responses to such substances; and (iii)an assessment of which policies the United States Government may consider articulating..(b)Definition of major illicit drug producing countrySection 481(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(e)) is amended—(1)in paragraph (2)—(A)by striking means a country in which— and inserting “means—(A)a country in which—;(B)by striking (A) 1,000 and inserting the following:(i)1,000;(C)by striking (B) 1,000 and inserting the following:(ii)1,000;(D)by striking (C) 5,000 and inserting the following:(iii)5,000;(E)in subparagraph (A)(iii), as redesignated by this subsection, by adding or at the end; and(F)by adding at the end the following:(B)a country which is a significant direct source of illicit narcotic or psychotropic drugs or other controlled substances significantly affecting the United States;; and(2)by amending paragraph (5) to read as follows:(5)the term major drug-transit country means a country through which are transported illicit narcotic or psychotropic drugs or other controlled substances significantly affecting the United States;.